Citation Nr: 1644153	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  15-41 222	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease (DDD) and spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1978.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the RO. 

The Veteran testified before the undersigned in a February 2016 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In March 2016, the Board denied the Veteran's claim. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In September 2016, the Court issued a Memorandum Decision setting aside the Board's March 2016 decision and remanded the appeal to the Board.

 Issues of entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood and entitlement to an effective date prior to August 14, 2015 for the grant of service connection for adjustment disorder with mixed anxiety and depressed mood have been perfected.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  The Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In September 2016, the Court found an August 2013 medical opinion relied upon by the Board was inadequate. The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination to determine the etiology of the claimed low back disorder, to include DDD and spondylolisthesis. The claims file must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether manifestations of the Veteran's current low back disorder, to include DDD and spondylolisthesis have been continuous since his period of service due to injury sustained therein. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*September 1978 service treatment report that documents the Veteran's complaint of low back pain that onset after a fall 3 weeks earlier. The Veteran reported that he suffered another fall that aggravated the pain. Physical examination showed no range of motion impairment and no abnormality or edema. The Veteran was tender to touch in the lower back below the rib cage to the upper buttocks on the right side. The impression was low back pain. VBMS Entry August 21, 2014, p. 8/9.

*September 1978 Report of Medical History that documents the Veteran's complaint of back pain. Examination showed no sprains, no neurologic deficits and no muscle spasms. VBMS Entry February 12, 2016, p. 2/16.

*October 1978 report of VA orthopedic examination that documents no diagnosis of any spine disorder. VBMS Entry October 27, 1978.

*An October 2008 private treatment record that reflects the Veteran complaint of a 30 year history of back pain since a fall during his military service. X-ray findings showed early arthritic spurring of the lower thoracic spine and a suggestion of some relative osteopenia. VBMS Entry September 28, 2012, p. 24/51.

*A January 2011 private treatment record that documents L4-5 facet arthritis. The Veteran reported that he had fallen a few days earlier. The clinician opined that the Veteran's fall jarred his chronic back issue. VBMS Entry September 28, 2012, p. 5/51.

*August 2013 report of VA back examination that documents diagnoses of DDD and spondylolisthesis (date of diagnosis 2011). The examiner opined that the current low back disorder (DDD and spondylolisthesis) was less likely incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's in-service lumbar strain had resolved and neither his DDD nor spondylolisthesis were diagnosed during service. VBMS Entry September 5, 2013.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




